Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/21 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-9, 14, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik et al. (US 2016/0256230 (provided in the IDS)) and in view of Okada et al. (US 5,354,518). 

3.	Addressing claims 1 and 21, Kowshik discloses an apparatus, comprising: 
a cylindraceous sleeve body, wherein the cylindraceous sleeve body defines a longitudinal axis, wherein the cylindraceous sleeve body includes: an open proximal end, an open distal end, and a lumen extending from the open proximal end to the open distal end, wherein the lumen is sized and configured to receive a shaft of a medical instrument (see Fig. 2 and [0044]; hollow with two open ends configure to introduce tool (shaft) 226 into lumen 225); 
a navigation sensor positioned at the open distal end of the cylindraceous sleeve body, wherein the navigation sensor is coaxially positioned with the longitudinal axis of the cylindraceous sleeve body (see Fig. 2 and [0046]; element 231; the definition of coaxial is having a common axis or coincident axes; as seen in Fig. 2, the sensor element 231 is on the same longitudinal axis as the cylindraceous sleeve body);
an interface feature, wherein the interface feature is configured to couple the navigation sensor with an image guidance system, wherein the navigation sensor is configured to cooperate with an image guidance system to provide feedback indicating a position of the navigation sensor in three-dimensional space (see Fig. 1, [0026] and 
a medical instrument, wherein the medical instrument comprises: a body (see Fig. 2 and [0040]; medical instrument 200); 
a shaft extending distally from the body (see Fig. 2 and [0044]; auxiliary tool is capable of being a shaft);
an end effector positioned at a distal end of the shaft and wherein the lumen is configured to receive the shaft (see Fig. 2, [0028] and [0044]; shaft 226 enter lumen 225); 
wherein the cylindraceous sleeve body has a length such that the end effector may protrude distally from the open distal end of the cylindraceous sleeve body when the shaft is received in the lumen (see Fig. 2 and [0044]; end effector protrude distally from the open distal end of the cylindraceous sleeve body in order to cut or treat tissue);
an apparatus comprising: a medical instrument, wherein the medical instrument comprises: a body, a shaft extending distally from the body, and an end effector positioned at a distal end of the shaft (see Fig. 2, [0028], [0040] and [0044]; body 204, shaft 226 and end effector at distal end of the shaft/tool for grasping tissue);
a navigation sleeve, wherein the navigation sleeve comprises: a cylindraceous sleeve body, wherein the cylindraceous sleeve body includes an open proximal end, an open distal end, and a lumen extending from the open proximal end to the open distal end (see Fig. 2 and [0044]; hollow with two open ends configure to introduce tool (shaft) 226 into lumen 225; catheter body 216 is the sleeve body);
navigation sensor positioned at the open distal end of the cylindraceous sleeve body (see Fig. 2, element 231);
an interface feature, wherein the interface feature is configured to couple the navigation sensor with an image guidance system, wherein the navigation sensor is configured to cooperate with the image guidance system to provide feedback indicating a position of the navigation sensor in three-dimensional space (see Fig. 1, [0026] and [0029-31]; sensor 231 provide position and the image display on the screen; images are taken for viewer to view medical procedure at the treatment region. Examiner interprets the claim as sensor provide position of device in the treatment region and images are taken of the treatment procedure. Viewer views images of the treatment region with the knowledge of the position of the device);
wherein the shaft of the medical instrument is received within the lumen of the navigation sleeve such that the end effector is positioned at a fixed distance relative to the open distal end of the navigation sleeve (see Fig. 2, [0028] and [0044]; the tool/shaft with end effector at distal end 

However, Kowshik does not explicitly and clearly disclose a catheter that frictionally engage the shaft; a catheter (navigation sleeve) is radially contracted against the shaft. A catheter that is expandable; contractable; adjustable in diameter is well-known in the field. Okada explicitly and clearly discloses a catheter that frictionally engage the shaft; a catheter (navigation sleeve) is radially contracted against the shaft (see col. 1, line 65-col. 2, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kowshik to have a catheter that frictionally engage the shaft; a catheter (navigation sleeve) is radially contracted against the shaft as taught by Okada because this would tightly fit the shaft (optical fiber) within an internal lumen of the catheter (see abstract). Also see the section prior art made of record and not relied upon is considered pertinent to applicant's disclosure for more evidences that a catheter that could expand and contract is well-known in the art. 

4.	Addressing claims 2-9, 14 and 17, Kowshik discloses:
wherein the cylindraceous sleeve body is flexible (see Fig. 2); 
wherein the cylindraceous sleeve body is frangible (see [0073]; plastic is capable of frangible); 
wherein the cylindraceous sleeve body comprises a longitudinally spaced array of weakened portions configured to facilitate breakage of the body at a corresponding plurality of predetermined longitudinal positions (see Fig. 6a, [0063] and [0073]; the cut out piece make the tube at that weaken and can break; plastic is breakable);
wherein the cylindraceous sleeve body is configured to deform laterally (see [0062-63]; bend to deform laterally); 
wherein the cylindraceous sleeve body is configured to deform radially (see [0062-0063]; flexible device is capable of bend (laterally) and twist (radially) which are deformed); 
wherein the cylindraceous sleeve body is configured to deform longitudinally (see [0062-0063]; urethane is capable of grumble or longitudinal deform; bend and flex with undue restriction lead to longitudinally deform); 
wherein the cylindraceous sleeve body includes an elastomeric material lining the lumen (see [0062]; Pebax, nylon are elastomer) 
wherein the navigation sensor comprises a coil (see [0046] and Fig. 2, element 231);
wherein the interface feature comprises a wireless communication assembly, wherein the wireless communication assembly is configured 
wherein the shaft has a laterally bent region, wherein the cylindraceous sleeve body has sufficient flexibility to conform to the laterally bent of the shaft (see Fig. 2, shaft 226 and catheter 216 bent together).

Regarding claim 22, removing the shaft of the medical instrument from the lumen of the navigation sleeve, wherein the act of removing comprises destroying the navigation sleeve (see Okada’s col. 1, line 65-col. 2, line 8; according to applicant’s specification’s paragraph [0040] that is a designer choice; “some techniques and features that are used to secure navigation sleeve (400) to medical instrument (500) may require destruction of navigation sleeve (400) to remove navigation sleeve (400) from medical instrument (500). Still other suitable ways in which navigation sleeve (400) may be secured to medical instrument (500) will be apparent to those of ordinary skill in the art in view of the teachings herein”; some techniques use in a certain embodiments would result in destruction of navigation sleeve when remove the navigation sleeve while other techniques use in a certain embodiments would not result in destruction of navigation sleeve when remove the navigation sleeve; the technique use is a designer choice that only require routine skill in the art; Okada discloses heat the catheter to shrink catheter (navigation sleeve) to tightly fit the fiber bundle (shaft); one technique to remove the fiber from the catheter would be to tear the catheter open which would destroy the catheter).

s 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik et al. (US 2016/0256230 (provided in the IDS)), in view of Okada et al. (US 5,354,518) and further in view of Andreason et al. (US 2019/0025040; the same as WO 2017/127722 provided in the IDS).

6.	Addressing claim 10, Kowshik discloses coil sensor, however, he does not disclose the coil extends around a coil axis that is coaxial with the longitudinal axis of the cylindraceous sleeve body. This is a designer choice that only require routine skill in the art and does not change the operation principle. Andreason discloses coil extends around a coil axis that is coaxial with the longitudinal axis of the cylindraceous sleeve body (see Figs. 6 and 11; inductor coil is a sensor). Examiner only relies on Andreason to explicitly disclose that this limitation is well-known in the field. Kowshik discloses coil sensor (see [0046]). Having a coil extend around a coil axis that is coaxial with the longitudinal axis of the cylindraceous sleeve body is a designer choice of how to arrange a sensor that is obvious to one of ordinary skill in the art. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

. 

8.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik et al. (US 2016/0256230 (provided in the IDS)), in view of Okada et al. (US 5,354,518) and further in view of Makower et al. (US 2011/0060214 (provided in the IDS)).

9.	Addressing claim 19-20, the apparatus of claim 1 and medical instrument of claim 17 essentially perform all the method steps of claims 19-20. Also, see paragraphs [0026], [0029-0031], Fig. 2 and [0044]. The shaft 226 is inserted into lumen 225, shaft had end effector that protrude from catheter body 216 to treat tissue. The navigation element is the EM sensor that provide position of distal end of catheter body 216 and end effector. Images are taken for viewer to view medical procedure at the treatment region. Examiner interprets the claim as sensor provide position of device in the treatment region and images are taken of the treatment procedure. Viewer views images of the treatment region with the knowledge of the position of the device. . 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-15, 17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0015252 (see [0039] and abstract; adjustable diameter catheter) and US 2016/0250455 (see abstract and Fig. 1; elastic catheter could expand and contract the diameter).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793